Citation Nr: 1539156	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether a rating reduction from 40 percent to 10 percent for the service-connected degenerative disc disease of the lumbosacral spine (formerly residuals of lumbar strain) was proper.

2.  Entitlement to a disability rating greater than 10 percent for degenerative disc disease of the lumbosacral spine (formerly residuals of lumbar strain).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1998 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which reduced the disability rating from 40 percent to 10 percent effective February 1, 2012, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  The Veteran disagreed with this decision in December 2011, challenging the propriety of the reduction in the rating for his service-connected degenerative disc disease of the lumbosacral spine, and contested the 10 percent rating currently assigned for this disability.  He perfected a timely appeal in February 2014.  A videoconference Board hearing was held at the RO in July 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

A review of the Veteran's VBMS electronic paperless claims file shows that the RO properly followed the due process protections found in § 3.105(e) when it proposed to reduce and then reduced the disability rating from 40 percent to 10 percent effective February 1, 2012, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  See 38 C.F.R. § 3.105(e) (2015).

The Board observes that, in Green v. Nicholson, 21 Vet. App. 512, 2006 WL 3438028 (Vet. App.), the Court held that, in cases where a rating reduction is on appeal, "the Board must determine whether the reduction of the Veteran's disability rating was proper and must not phrase the issue in terms of whether the Veteran was entitled to an increased rating, including whether the Veteran was entitled to restoration of a previous rating."  Id., at pp. 3.  The Veteran in Green appealed the Board's denial of a claim for restoration of a 100 percent rating for service-connected prostate cancer.  Although the Board recognizes that single-judge memorandum decisions of the Court are not binding precedent, the unpublished single-judge memorandum decision of the Court in Green can be considered persuasive authority in this appeal.  

The Board next observes that the RO has adjudicated an increased rating claim for service-connected degenerative disc disease of the lumbosacral spine as part of the Veteran's currently appealed rating reduction claim; the Court's decision in Green suggests that this was incorrect.  The Veteran reasonably believes that his rating reduction claim includes an increased rating claim for his service-connected degenerative disc disease of the lumbosacral spine and testified to this effect at his July 2015 Board hearing.  See also Percy v. Shinseki, 23 Vet. App. 37 (2009) (discussing jurisdictional requirements in Veterans' appeals).  Given the foregoing, the Board has recharacterized the issues on appeal as stated on the title page of this decision.


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO increased the rating for the service-connected degenerative disc disease of the lumbosacral spine (formerly residuals of lumbar strain) from 20 percent to 40 percent disabling, effective from April 4, 2008.

2.  The 40 percent rating for the Veteran's service-connected degenerative disc disease of the lumbosacral spine had been in effect for less than five years at the time it was reduced to 10 percent disabling, effective February 1, 2012.

3.  Reexaminations disclosed improvement in the Veteran's service-connected degenerative disc disease of the lumbosacral spine.

4.  The record evidence shows that the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by, at worst, forward flexion limited to 62 degrees with complaints of pain.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for degenerative disc disease of the lumbosacral spine, by the November 2011 rating decision, was proper; the criteria for a reduction in the rating for such disability from 40 percent to 10 percent have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344 (2015).

2.  The criteria for a disability rating greater than 10 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a June 2011 letter, which was prior to the initial adjudication effectuating the rating reduction, VA notified the Veteran and his representative of the information and medical evidence that was needed to substantiate a claim concerning the propriety of the reduction.  By way of this letter, VA informed the Veteran that a review of the medical records concerning his degenerative disc disease of the lumbosacral spine showed improvement in his condition, warranting a reduction from 40 percent to 10 percent disabling.  This letter informed the Veteran that a copy of the rating decision was being provided, which contained a detailed explanation of the proposed reduction, the evidence considered, and the reasons for the decision.  The Veteran was further advised to submit medical or other evidence showing that his lumbosacral spine disability had not improved.  The letter indicated the best types of evidence to submit and offered the Veteran an opportunity to appear at a pre-determination hearing, which was conducted in August 2011.  In short, the discussion contained in this letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the standard June 2011 letter satisfied the duty to notify provisions.

With respect to the Veteran's increased rating claim for degenerative disc disease of the lumbosacral spine, in a letter issued in October 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his degenerative disc disease of the lumbosacral spine had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  He specifically testified before the Board in July 2015 that he was not receiving SSA disability benefits.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran also has been provided with VA examinations which address the current nature and severity of his degenerative disc disease of the lumbosacral spine.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran contends that his recent VA examinations in November 2010 or in October 2011 were inadequate for disability compensation purposes and testified to this effect before the Board in July 2015.  In advancing an argument concerning the adequacy of the VA examinations of record, the Veteran appears to be raising a general challenge to the professional competence of the VA examiners who conducted these examinations.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiners who conducted the November 2010 or October 2011 VA examinations.

Recent Federal Circuit precedent also suggests that VA may rely upon the VA examinations of record in adjudicating the Veteran's claims.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor his service representative has identified or submitted any evidence or argument that the VA examiners who conducted the November 2010 or October 2011 VA examinations were not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide competent opinions concerning the current nature of his service-connected degenerative disc disease of the lumbosacral spine.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner prior to relying on the VA examinations of record prior to adjudicating the Veteran's claim.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

"VA benefits from a presumption that it has properly chosen a person qualified to provide a medical opinion in a particular case." Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)); Wise v. Shinseki, 26 Vet. App. 517, 524-27 (2014).  It is presumed that VA follows a regular process that ordinarily results in the selection of a competent medical professional. Parks, 716 F.3d at 585 ("Viewed correctly, the presumption [of competence] is not about the person or a job title; it is about the process."). Thus, absent clear evidence sufficient to rebut the presumption of competence, the fact that a person was chosen by VA to provide an opinion generally assures that person's competence to provide the requested opinion.  Sickels, 643 F.3d at 1366.

There has been no showing or even an allegation that the VA examiners who saw the Veteran in November 2010 and in October 2011 were not competent or did not report accurately what they found in their review of the claims file.  The Board also finds that these examination reports adequate for evaluation purposes because they addressed fully all of the Veteran's contentions regarding his lumbosacral spine.  See 38 C.F.R. § 4.2 (2015).  The Veteran specifically testified before the Board in July 2015 that he did not want to report for another VA examination and instead wanted the Board to adjudicate his claims on the record.  See Board hearing transcript dated July 1, 2015, at pp. 10.  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claims with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Propriety of the Reduction

The RO increased the disability rating for degenerative disc disease of the lumbosacral spine (formerly residuals of lumbar strain) in an April 2008 rating decision, assigning a 40 percent rating, effective from April 4, 2008.  By a November 2011 rating decision, the Veteran was assigned a 10 percent rating for degenerative disc disease of the lumbosacral spine, effective February 1, 2012.

The Veteran takes issue with the disability rating assigned when his degenerative disc disease of the lumbosacral spine was reduced from 40 percent to 10 percent.

Generally, when reduction in evaluation of a service connected disability is contemplated and the lower evaluation will result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The RO must advise the Veteran of the proposed rating and give the Veteran 60 days to present additional evidence showing that compensation should be continued at the present evaluation level, as well as an opportunity to appear at a personal hearing.  38 C.F.R. § 3.105(e).

In the present case, by a rating decision dated June 2011, the RO proposed a reduction from 40 percent to 10 percent, and the Veteran was advised of the same.  Within the 60-day period, the Veteran submitted a statement explaining that his lumbosacral spine disability had not improved but was worse.  After review of the additional evidence, including an August 2011 hearing transcript, the RO took final action in November 2011.  At that time, the RO reduced the Veteran's disability evaluation to 10 percent effective February 1, 2012.  Therefore, the record establishes that the RO complied with all procedural requirements set forth in 38 C.F.R. § 3.105(e).

Provisions (a) and (b) of 38 C.F.R. § 3.344 should be applied in reduction cases involving an evaluation that continued at the same level for five years or more, and section (c) of 38 C.F.R. § 3.344 should be applied in cases where the RO reduces an evaluation that was in effect for less than five years.  In this case, the Veteran's 40-percent rating for degenerative disc disease of the lumbosacral spine was in effect for less than five years (April 2008 to February 2012), and therefore section (c) is applicable.  See Brown v. Brown, 5 Vet. App. 413, 418-19 (1993) (In all cases for purposes of applying section 3.344(c), VA is to measure from the effective date that the rating was assigned to the effective date of the actual reduction).  Pursuant to 38 C.F.R. § 3.344(c), reexaminations disclosing improvement of a condition warrant a reduction in the evaluation assigned the condition.  See also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

In considering the propriety of the reduction, the Board observes that the RO granted the Veteran's claim for an increased rating for degenerative disc disease of the lumbosacral spine in an April 2008 rating decision.  A 40 percent rating was assigned for this disability, effective from April 4, 2008.  This determination was based on VA outpatient treatment records (from October 2005 to March 2008), lay statements (dated September 2007), and an April 2008 VA examination report, which showed the earliest that it could be factually ascertained that the Veteran had forward flexion of the thoracolumbar spine limited to 20 degrees, following 3 repetitions, was the date he was examined by VA on April 4, 2008.  As a result, the RO determined that the degree of disability contemplated by the record evidence on file at that time met the criteria for a 40 percent evaluation, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for the service-connected degenerative disc disease of the lumbosacral spine.  However, in a November 2011 rating decision, the RO reduced the disability evaluation for the Veteran's lumbosacral spine disability from 40 percent to 10 percent, effective from February 1, 2012.

A review of the evidence of record, at the time of the 40 percent rating award and subsequent to the April 2008 VA examination, discloses that the Veteran has undergone additional examinations to include two VA examinations that occurred in November 2010 and October 2011, and a medical statement prepared by Dr. R.S.B., dated in August 2011.

In assessing the relevant clinical evidence of record, the Board acknowledges that the Veteran provided an August 2011 medical statement from Dr. R.S.B., as well as lay statements and testimony in January 2011, June 2011, August 2011 and July 2015, indicating that his back condition has not changed since the initial injury sustained during service.  The record also contains more recent VA outpatient reports, indicating that the Veteran complained of continuing lumbosacral spine pain and reported that epidural spinal injections provided temporary relief.  As such, the Board has considered this evidence along with the results of the VA examinations conducted in November 2010 and October 2011, which fully describe the functional effects caused by the Veteran's lumbosacral spine disability, and which adequately reveal the current state of his lumbosacral spine disability, as well as at the time of the rating reduction.

In context, the clinical data contained in the November 2010 VA examination report revealed that the Veteran's degenerative disc disease of the lumbosacral spine manifested, at worst, flexion to 62 degrees with no change on repetitive range of motion testing.  The October 2011 VA examination report indicated that, although the Veteran's range of motion in the lumbosacral spine was restricted in all directions, the VA examiner, who conducted this examination, stated that the Veteran's range of motion in the lumbosacral spine did not represent a true range of motion because it was self-limited.  This finding is in accord with the Veteran's July 2015 Board hearing testimony that the October 2011 VA examiner suspected that he was "faking" the severity of his service-connected degenerative disc disease of the lumbosacral spine at the time of the October 2011 examination.  See Board hearing transcript, p. 4 (dated July 1, 2015).

Given the overall findings shown in November 2010 and October 2011, when compared with those of April 2008, such findings provide more than an adequate basis on which the reduction may be justified.  These examinations (November 2010 and October 2011) are at least as full and complete as the examination (April 2008) on which the 40 percent evaluation was based.  In this instance, the reduction was effectuated after the VA findings in November 2010 had disclosed improvement in the Veteran's thoracolumbar spine motion on forward flexion, which was confirmed by reexamination of the Veteran in October 2011, and which showed that the VA examiner (in October 2011) observed that the Veteran was self-limiting to restrict his functional ability when performing his range of motion in the planes for the lumbosacral spine, which did not represent a true range of motion.  The VA findings in November 2010 and October 2011 even go as far as to reveal no ankylosis of the thoracolumbar spine especially since the Veteran did show lumbar spine motion, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour even light of his complaints of low back pain for which he has received epidural injections.  Thus, the medical evidence of record as a whole discloses actual improvement in the Veteran's degenerative disc disease of the lumbosacral spine.  See Brown v. Brown, 5 Vet. App. at 421.  As a result, the Board determines that the preponderance of the evidence supports the reduction in the disability rating for the degenerative disc disease of the lumbosacral spine from 40 percent to 10 percent.  Accordingly, the reduction was in accordance with the law and was proper.

Increased Rating

The Veteran also contends that his service-connected degenerative disc disease of the lumbosacral spine is more disabling than currently evaluated.  He essentially contends that this disability is manifested by constant excruciating pain which is not relieved by treatment, including epidural injections.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected degenerative disc disease of the lumbosacral spine currently is evaluated as 10 percent disabling effective February 1, 2012, under 38 C.F.R. § 4.71a, DC 5243 (intervertebral disc syndrome).  See 38 C.F.R. § 4.71a, DC 5243 (2015).  DC 5243 provides that intervertebral disc syndrome (IVDS) may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS, whichever results in a higher evaluation.  The Veteran's service-connected degenerative disc disease of the lumbosacral spine is evaluated under the General Rating Formula because that results in a higher evaluation.

Under the General Rating Formula, a 10 percent rating is assigned for lumbosacral spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2015).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2015).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 10 percent for degenerative disc disease of the lumbosacral spine.  The Veteran contends that his service-connected degenerative disc disease of the lumbosacral spine is significantly disabling and results in constant back pain.  The record evidence does not support his assertions regarding worsening of the symptomatology attributable to his service-connected degenerative disc disease of the lumbosacral spine, although it is replete with his continuing complaints of what he describes as significant back pain and attributes to this service-connected disability.  It shows instead that that the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by, at worst, forward flexion limited to 62 degrees with complaints of pain (as seen on VA examination in November 2010).  For example, on private outpatient treatment in January 2010, the Veteran complained that his back pain was getting worse.  The assessment was back pain.

On VA examination in November 2010, the Veteran's complaints included continued mild low back discomfort with occasional back spasms which increased to moderate low back discomfort "with increased use" and low back stiffness.  The Veteran denied any bowel or bladder incontinence, foot drop, or saddle anesthesia.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran did not use a brace or other assistive device and had not been incapacitated by his back problems in the previous 12 months.  He also denied experiencing any subluxation, dislocation, instability, or ankylosis.  Physical examination of the thoracolumbar spine showed no gross misalignment, "stepoff of tenderness," slightly tender lower paraspinal muscles without spasm, negative straight leg raising, normal walk and gait, 5/5 strength of the bilateral lower extremities, and normal sensation.  Range of motion testing of the thoracolumbar spine showed forward flexion to 62 degrees with "minimal tenderness throughout range of motion exercises without spasm" and no additional limitation of motion due to any of the DeLuca factors.  The impressions included intervertebral disk disease.

VA spine x-rays taken in December 2010 showed no significant abnormality of the lumbar spine.

In an August 2011 letter, R.S.B., M.D., stated that the Veteran "sustained an injury to his back in 1999 while in the military.  There has been no change in his condition."

On VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) in October 2011, the Veteran's complaints included chronic low back pain for several years that he rated as 7/10 on a pain scale (with 10/10 being the worst imaginable pain) and intermittent radiculopathy in to the left leg, low back stiffness, and intermittent low back spasms.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran took hydrocodone 3 times a week for his low back pain.  He also used a cane daily and a back brace intermittently for his low back pain.  He reported that flare-ups of his low back pain limited his standing, sitting, walking, and lifting.  Range of motion testing of the thoracolumbar spine showed forward flexion limited to 20 degrees with objective evidence of painful motion at 20 degrees with no additional limitation of motion following repetitive testing.  Physical examination showed tenderness to palpation of the thoracolumbar spine, guarding and/or muscle spasm not resulting in an abnormal gait or spinal contour, 5/5 muscle strength throughout, no muscle atrophy, hypoactive reflexes bilaterally, normal sensation throughout, negative straight leg raising, and mild intermittent pain, paresthesias, and numbness of the left lower extremity.  There were no neurological abnormalities present that were related to the thoracolumbar spine.  Although the Veteran had IVDS of the thoracolumbar spine, he had not experienced any incapacitating episodes of IVDS in the previous 12 months.  X-rays showed no arthritis or vertebral fracture.  The VA examiner stated:

[The Veteran's] range[s] of motion in all directions were restricted and not felt to be representative of his true range of motion as his effort was self-limited.  He has intermittent sciatica 2X [a] week but there is no persistent neurological deficit[] from the sciatica.

The diagnosis was degenerative disc disease of the lumbar spine.

On VA outpatient treatment in January 2013, the Veteran complained that his low back pain "does not go away!"  His low back pain was aggravated by standing and walking.  He used a cane.  He denied any bowel or bladder problems.  He reported that an epidural injection in November 2012 "helped but last[ed] 3-4 weeks only."  He also reported that hydrocodone 10 mg "does not do much."  Objective examination showed a normal gait.  The VA clinician stated that the Veteran's electromyograph (EMG) in September 2012 had been negative and "his sensory findings did not match [magnetic resonance imaging] results."  The assessment included chronic low back pain, uncontrolled.  The Veteran was advised to increase his gabapentin to 600 mg twice a day and 300 mg at noon.

In August 2013, the Veteran complained of chronic low back pain "uncontrolled on current management."  The Veteran reported taking gabapentin 1-2 times per day.  Later in August 2013, the Veteran was given a TENS unit and educated on how to use it on his lumbosacral spine.  The assessment included chronic low back pain, uncontrolled.

The Veteran testified at his July 2015 Board hearing that his low back was painful immediately on any movement in any direction.  See Board hearing transcript dated July1, 2015, at pp. 4-5.  He also testified that he had not experienced any incapacitating episodes of low back pain.  Id., at pp. 6.  He rated his low back pain as 8-9/10 on a pain scale.  Id., at pp. 8.  He testified further that he experienced radiating pain and numbness down both of his legs due to his service-connected degenerative disc disease of the lumbosacral spine.  Id., at pp. 10-11.  He also testified further that, although he had been given multiple prescription pain medications to treat his lumbosacral spine disability, none of them helped his pain very much.  Id., at pp. 15.

The Board acknowledges the Veteran's continuing complaints that his service-connected degenerative disc disease of the lumbosacral spine is manifested by significant low back pain.  The evidence does not suggest, however, that his service-connected degenerative disc disease of the lumbosacral spine has worsened such that a disability rating greater than 10 percent is warranted.  See 38 C.F.R. § 4.71a, DC 5243 (2015).  It shows instead that, although the Veteran continues to complain of low back pain, these complaints are not in proportion to the objective findings of disability which show, at worst, mild to moderate low back pain.  For example, although the Veteran complained of mild to moderate low back pain on VA examination in November 2010, he did not use a brace or other assistive device and had not been incapacitated by his back problems in the previous 12 months.  He also denied experiencing any subluxation, dislocation, instability, or ankylosis.  As noted elsewhere, range of motion testing of the Veteran's thoracolumbar spine in November 2010 showed forward flexion to 62 degrees with "minimal tenderness throughout range of motion exercises without spasm" and no additional limitation of motion due to any of the DeLuca factors (pain, fatigue, weakness, incoordination, or lack of endurance).  VA spine x-rays taken in December 2010 showed no significant abnormality of the lumbar spine.  

VA examination in October 2011 again noted the Veteran's complaints of significant low back pain (which he rated as 7/10 on a pain scale) and reported flare-ups of his low back pain limiting his standing, sitting, walking, and lifting.  Physical examination showed tenderness to palpation of the thoracolumbar spine, guarding and/or muscle spasm not resulting in an abnormal gait or spinal contour, 5/5 muscle strength throughout, no muscle atrophy, normal sensation throughout, negative straight leg raising, and no neurological abnormalities present that were related to the thoracolumbar spine or incapacitating episodes of IVDS in the previous 12 months.  Although range of motion testing of the thoracolumbar spine in October 2011 showed forward flexion limited to 20 degrees with objective evidence of painful motion at 20 degrees with no additional limitation of motion following repetitive testing, the VA examiner concluded that this range of motion was not representative of the Veteran's actual range of motion in the lumbosacral spine because it was self-limited (as discussed above).  Subsequent VA outpatient treatment records dated in 2013 show the Veteran had a normal gait, a negative EMG, sensory findings not supported by MRI results, and he was given a TENS unit to treat his continuing complaints of low back pain.  

The Board acknowledges that Dr. R.S.B. stated in an August 2011 letter that there had been "no change" in the Veteran's lumbosacral spine disability since his initial in-service injury in 1999.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Dr. R.S.B. did not provide a factual predicate in the record for her opinion that there had been "no change" in the Veteran's lumbosacral spine disability.  This clinician also did not provide any "clinical data or other rationale" to support her opinion that the Veteran's lumbosacral spine disability had not changed since his original in-service injury.  Thus, the Board finds that Dr. R.S.B.'s August 2011 opinion is not probative on the issue of whether the Veteran is entitled to an increased rating for his service-connected degenerative disc disease of the lumbosacral spine.

Taken together, the record evidence suggests that, although the Veteran continues to complain about low back pain as a result of his service-connected degenerative disc disease of the lumbosacral spine, there is no indication in the record evidence that the Veteran experiences at least forward flexion greater than 30 degrees but not greater than 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour (i.e, at least a 20 percent rating under DC 5243) such that a disability rating greater than 10 percent is warranted for his service-connected degenerative disc disease of the lumbosacral spine.  The Board notes in this regard that the Veteran specifically denied experiencing any incapacitating episodes of IVDS when examined during the pendency of this appeal so his service-connected degenerative disc disease of the lumbosacral spine is evaluated under the General Rating Formula.  See 38 C.F.R. § 4.71a, DC 5243 (2015).  And, as noted elsewhere, the only valid range of motion testing results of record are dated in November 2010 and do not support the assignment of a disability rating greater than 10 percent for the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 10 percent for his service-connected degenerative disc disease of the lumbosacral spine.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for his service-connected degenerative disc disease of the lumbosacral spine are not met.

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected degenerative disc disease of the lumbosacral spine is not warranted.  As noted above, the Veteran was assigned a 10 percent rating effective February 1, 2012, for his service-connected degenerative disc disease of the lumbosacral spine based on the actual improvement in the symptomatology associated with this disability.  The evidence does not suggest that this disability has worsened.  The evidence also demonstrates that the Veteran has experienced essentially the same level of disability due to his service-connected degenerative disc disease of the lumbosacral spine since February 1, 2012, the date that his 40 percent rating was reduced to 10 percent.  Thus, consideration of additional staged ratings is not warranted.  See Hart, 21 Vet. App. at 505.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected degenerative disc disease of the lumbosacral spine.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected degenerative disc disease of the lumbosacral spine are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  This is especially true because the 10 percent rating currently assigned for the Veteran's degenerative disc disease of the lumbosacral spine effective February 1, 2012, contemplates mild disability.  As noted above, the Veteran was assigned a 40 percent rating effective April 4, 2008, for his service-connected degenerative disc disease of the lumbosacral spine based on VA examination findings in November 2008 which supported this rating.  And the disability rating for his service-connected degenerative disc disease of the lumbosacral spine properly was reduced to 10 percent rating effective February 1, 2012, based on VA examination findings in November 2010 which supported this rating reduction. 

Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has reported that he was forced to resign from the postal service in approximately 2010 as a result of unspecified problems with his back and lower legs.  The November 2010 VA examiner specifically found, however, that the Veteran was not precluded from employment as a result of his service-connected degenerative disc disease of the lumbosacral spine.  This examiner stated, "Obviously, an extremely physical type of employment would be difficult to maintain; however, less physical duties are possible."  The October 2011 VA examiner found that, although the Veteran complained of significant radiculopathy in both of his lower legs, his sciatica of the bilateral lower extremities was intermittent.  The Veteran also has not been hospitalized for treatment of his service-connected degenerative disc disease of the lumbosacral spine at any time during the pendency of this appeal.  Although it was not entirely clear from the Veteran's Board hearing testimony whether he asserted that he had been unable to find a job since resigning from the postal service solely as a result of his service-connected degenerative disc disease of the lumbosacral spine, the Board notes that a TDIU claim already has been denied by the AOJ.  The record evidence finally does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with his prior employment as a letter carrier or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule such that extraschedular consideration under Johnson is warranted.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The reduction in rating for degenerative disc disease of the lumbosacral spine was proper and restoration of the 40 percent rating is denied.

Entitlement to a disability rating greater than 10 percent for degenerative disc disease of the lumbosacral spine is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


